     Case 3:17-cv-02369-JLS-KSC Document 25 Filed 11/19/18 PageID.166 Page 1 of 5


1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   BESSIE WOODWARD and EDWARD                        Case No.: 17cv2369-JLS(KSC)
     WOODWARD, individually, and as
12
     successors in interest to LYLE                    SCHEDULING ORDER
13   WOODWARD,                                         REGULATING DISCOVERY
                                      Plaintiff,       AND OTHER PRE-TRIAL
14
                                                       PROCEEDINGS
15   v.
16   COUNTY OF SAN DIEGO: and
     TREVOR NEWKIRK, et al.,
17
                                    Defendant.
18
19
           Pursuant to Rule 16.1(d) of the Local Rules, a Case Management Conference was
20
     held on November 16, 2018. After consulting with the attorneys of record for the parties
21
     and being advised of the status of the case, and good cause appearing, IT IS HEREBY
22
     ORDERED:
23
           1.    Any motion to join other parties, to amend the pleadings, or to file additional
24
     pleadings shall be filed by December 21, 2018.
25
           2.    All fact discovery shall be completed by all parties by March 29, 2019.
26
     “Completed” means that all discovery under Rules 30-36 of the Federal Rules of Civil
27
     Procedure, and discovery subpoenas under Rule 45, must be initiated a sufficient period
28

                                                   1
                                                                                17cv2369-JLS(KSC)
     Case 3:17-cv-02369-JLS-KSC Document 25 Filed 11/19/18 PageID.167 Page 2 of 5


1    of time in advance of the cut-off date, so that it may be completed by the cut-off date,
2    taking into account the times for service, notice and response as set forth in the Federal
3    Rules of Civil Procedure. Counsel shall promptly and in good faith meet and confer
4    with regard to all discovery disputes in compliance with Local Rule 26.1(a). The
5    Court expects counsel to make every effort to resolve all disputes without court
6    intervention through the meet and confer process. All discovery motions must be filed
7    within 45 days of the service of an objection, answer, or response which become the
8    subject of dispute, or the passage of a discovery due date without response or production,
9    and only after counsel have met and conferred and have reached an impasse with regard
10   to the particular issue. For oral discovery, the event giving rise to the dispute is the
11   completion of the transcript of the affected portion of the deposition. In any case, the
12   event giving rise to a discovery dispute is not the date on which counsel reach an impasse
13   in meet and confer efforts. If the discovery dispute concerns written discovery requests,
14   the parties shall submit a joint statement entitled, "Joint Motion for Determination of
15   Discovery Dispute" with the Court. (For further information on resolving discovery
16   disputes, see Judge Crawford's "Chambers' Rules" which are accessible via the Court's
17   website at www.casd.uscourts.gov.) A failure to comply in this regard will result in a
18   waiver of a party’s discovery issue. Absent an order of the court, no stipulation
19   continuing or altering this requirement will be recognized by the court.
20         3.     The parties shall designate their respective experts in writing by April 29,
21   2019. The parties must identify any person who may be used at trial to present evidence
22   pursuant to Rules 702, 703 or 705 of the Fed. R. Evid. This requirement is not limited to
23   retained experts. The date for exchange of rebuttal experts shall be by May 13, 2019.
24   The written designations shall include the name, address and telephone number of the
25   expert and a reasonable summary of the testimony the expert is expected to provide. The
26   list shall also include the normal rates the expert charges for deposition and trial
27   testimony.
28   ///

                                                    2
                                                                                    17cv2369-JLS(KSC)
     Case 3:17-cv-02369-JLS-KSC Document 25 Filed 11/19/18 PageID.168 Page 3 of 5


1          4.     By June 14, 2019, each party shall comply with the disclosure provisions in
2    Rule 26(a)(2)(A) and (B) of the Federal Rules of Civil Procedure. This disclosure
3    requirement applies to all persons retained or specially employed to provide expert
4    testimony, or whose duties as an employee of the party regularly involve the giving of
5    expert testimony. Except as provided in the paragraph below, any party that fails to
6    make these disclosures shall not, absent substantial justification, be permitted to use
7    evidence or testimony not disclosed at any hearing or at the time of trial. In
8    addition, the Court may impose sanctions as permitted by Fed. R. Civ. P. 37(c).
9          5.     Any party shall supplement its disclosure regarding contradictory or rebuttal
10   evidence under Fed. R. Civ. P. 26(a)(2)(D) by June 28, 2019.
11         6.     All expert discovery shall be completed by all parties by July 31, 2019. The
12   parties shall comply with the same procedures set forth in the paragraph governing fact
13   discovery.
14         7.     Failure to comply with this section or any other discovery order of the court
15   may result in the sanctions provided for in Fed. R. Civ. P. 37, including a prohibition on
16   the introduction of experts or other designated matters in evidence. A Mandatory
17   Settlement Conference shall be conducted on August 14, 2019 at 9:30 a.m. in the
18   chambers of Magistrate Judge Karen S. Crawford. Counsel or any party representing
19   himself or herself shall submit confidential settlement briefs directly to chambers by
20   August 7, 2019. All parties are ordered to read and to fully comply with the settlement
21   conference procedures set forth in Judge Crawford's Chambers Rules which are
22   accessible via the Court's website at www.casd.uscourts.gov.
23         8.     All other pretrial motions must be filed by September 9, 2019. Counsel for
24   the moving party must obtain a motion hearing date from the law clerk of the judge who
25   will hear the motion. The period of time between the date you request a motion date and
26   the hearing date may vary from one district judge to another. Please plan accordingly.
27   ///
28   ///

                                                  3
                                                                                 17cv2369-JLS(KSC)
     Case 3:17-cv-02369-JLS-KSC Document 25 Filed 11/19/18 PageID.169 Page 4 of 5


1    Failure to make a timely request for a motion date may result in the motion not being
2    heard. Motions in limine are to be filed as directed in the Local Rules, or as otherwise set
3    by the district judge.
4          9.     Counsel shall file their Memoranda of Contentions of Fact and Law and take
5    any other action required by Local Rule 16.1(f)(2) by January 16, 2020.
6          10.    Counsel shall comply with the pre-trial disclosure requirements of Fed. R.
7    Civ. P. 26(a)(3) by January 23, 2020. Failure to comply with these disclosure
8    requirements could result in evidence preclusion or other sanctions under Fed. R. Civ. P.
9    37.
10         11.    Counsel shall meet and take the action required by Local Rule 16.1(f)(4) by
11   January 30, 2020. At this meeting, counsel shall discuss and attempt to enter into
12   stipulations and agreements resulting in simplification of the triable issues. Counsel shall
13   exchange copies and/or display all exhibits other than those to be used for impeachment.
14   The exhibits shall be prepared in accordance with Local Rule 16.1(f)(4)(c). Counsel shall
15   note any objections they have to any other parties’ Pretrial Disclosures under Fed. R. Civ.
16   P. 26(a)(3). Counsel shall cooperate in the preparation of the proposed pretrial
17   conference order.
18         12.    Counsel for plaintiff will be responsible for preparing the pretrial order and
19   arranging the meetings of counsel pursuant to Civil Local Rule 16.1(f). By February 6,
20   2020, plaintiff’s counsel must provide opposing counsel with the proposed pretrial order
21   for review and approval. Opposing counsel must communicate promptly with plaintiff’s
22   attorney concerning any objections to form or content of the pretrial order, and both
23   parties shall attempt promptly to resolve their differences, if any, concerning the order.
24         13.    The Proposed Final Pretrial Conference Order, including objections to any
25   other parties’ Fed. R. Civ. P. 26(a)(3) Pretrial Disclosures shall be prepared, served and
26   lodged with the assigned district judge by February 13, 2020, and shall be in the form
27   prescribed in and comply with Local Rule 16.1(f)(6).
28   ///

                                                   4
                                                                                  17cv2369-JLS(KSC)
     Case 3:17-cv-02369-JLS-KSC Document 25 Filed 11/19/18 PageID.170 Page 5 of 5


1          14.    The final Pretrial Conference is scheduled on the calendar of the Honorable
2    Janis L. Sammartino on February 20, 2020 at 1:30 p.m.
3          15.    The parties must review the chambers’ rules for the assigned district judge
4    and magistrate judge.
5          16.    A post trial settlement conference before a magistrate judge may be held
6    within 30 days of verdict in the case.
7          17.    The dates and times set forth herein will not be modified except for good
8    cause shown.
9          18.    Briefs or memoranda in support of or in opposition to any pending motion
10   shall not exceed twenty-five (25) pages in length without leave of a district court judge.
11   No reply memorandum shall exceed ten (10) pages without leave of a district court judge.
12   Briefs and memoranda exceeding ten (10) pages in length shall have a table of contents
13   and a table of authorities cited.
14         19.    Plaintiff’s counsel shall serve a copy of this order on all parties that enter
15   this case hereafter.
16         IT IS SO ORDERED.
17   Dated: November 19, 2018
18
19
20
21
22
23
24
25
26
27
28

                                                   5
                                                                                    17cv2369-JLS(KSC)
